In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                   No. 17-1340V
                                                              Filed: August 10, 2018
                                                                  UNPUBLISHED

                                                                         
    MARK PALMORE,                                                        
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Concession;
    v.                                                                       Table Injury; Influenza (Flu) Vaccine;
                                                                             Guillain-Barre Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                                         Respondent.

                                                                         
Kayleigh Kristine Smith, Greenwood Law Firm, Houston, TX, for petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On September 26, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré Syndrome (“GBS”) as
a result of his November 28, 2016 influenza (“flu”) vaccination. Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.
       On August 10, 2018, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent indicates that
              [m]edical personnel at the Division of Injury Compensation Programs,
              Department of Health and Human Services (“DICP”), have reviewed the
                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
      petition and medical records filed in this case. They have concluded that
      petitioner suffered GBS following a flu vaccine within the Table time
      period, and there is not a preponderance of the medical evidence that
      petitioner’s GBS was due to a factor unrelated to the vaccination. See 42
      C.F.R. § 100.3(a); 42 U.S.C. § 300aa-13(a)(1). The claim also meets the
      statutory severity requirements because petitioner experienced sequelae
      of his GBS for more than six months. See 42 U.S.C. § 300aa-
      11(c)(1)(D)(i). Therefore, based on the record as it now stands,
      compensation is appropriate, as petitioner has satisfied all legal
      prerequisites for compensation under the Act.


     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                 s/Nora Beth Dorsey
                                 Nora Beth Dorsey
                                 Chief Special Master